UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 5)* International Shipholding Corporation (Name of Issuer) Common Stock, $1.00 par value (Title of Class of Securities) 460321 20 1 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which thisSchedule is filed: [] Rule 13d-1(b) [x] Rule 13d-1(c) [] Rule 13d-1(d) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No.460321 20 1 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Niels Mercer Johnsen 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3.SEC Use Only 4.Citizenship or Place or OrganizationUnited States Number of5.Sole Voting Power133,763 Shares Bene- ficially6.Shared Voting Power227,590 Owned by Each Reporting7.Sole Dispositive Power133,763 Person With: 8.Shared Dispositive Power227,590 9.Aggregate Amount Beneficially Owned by Each Reporting Person361,353 10.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 11.Percent of Class Represented by Amount in Row (11)5.54% 12.Type of Reporting Person (See Instructions)IN Item 1. (a)Name of IssuerInternational Shipholding Corporation (b)Address of Issuer’s Principal Executive Offices11 North Water Street Suite 18290 Mobile, Alabama 36602 Item 2. (a)Name of Person FilingNiels Mercer Johnsen (b)Address of Principal Business Office or, if none, Residence One Whitehall Street New York, New York10004 (c)Citizenship
